Case 2:19-cv-00948-JS-SIL Document 9 Filed 12/02/19 Page 1 of 2 PagelD #: 70

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

STRIKE 3 HOLDINGS, LLC,
Civil Action No. 2:19-cv-00948-JS-SIL

Plaintiff,

Vv.
O

JOHN DOE subscriber assigned IP address O K DER
108.41.178.80,

Defendant.

 

 

PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
WITHOUT PREJUDICE OF JOHN DOE

PLEASE TAKE NOTICE, Plaintiff hereby voluntarily dismisses John Doe
(“Defendant”) from this action without prejudice. John Doe was assigned the IP address
108.41.178.80. Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i) Defendant John Doe has neither answered

Plaintiff's Complaint nor filed a motion for summary judgment.

Consistent herewith Plaintiff consents to the Court having its case closed for administrative

 

 

 

purposes.
Dated: December 2, 2019 Respectfully submitted,
The U ley k of 4+ne Cou rt By:  /s/ Jacqueline M. James
; . j - : Jacqueline M. James, Esq. (#1845)
IS directed p mark th 3 The James Law Firm, PLLC
CQ be CL 0 SED ; 445 Hamilton Avenue, Suite 1102
White Plains, New York 10601
T: 914-358-6423
F: 914-358-6424
SO ORDERED: E-mail: jjames@jacquelinejameslaw.com
| 4 { SOANNA SEYBERT Attorneys for Plaintiff
' Joanna Seybert, USDJ
Dated: 3,20

Central Islip, NY
